ORDER

PER CURIAM
Sheila Webster (Webster) appeals from the trial court’s entry of summary judgment in favor of ACE Insurance Company (ACE) on Count VI of Webster’s third amended petition1 alleging that ACE was obligated to provide insurance coverage for personal injuries Webster sustained in an automobile accident'. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. George Mair, EAN Holding, LLC, d/b/a Alamo Rent-A-Car, Alamo Financing, LP, and Allstate Insurance Company also were named as defendants in Webster's petition but are not parties to this appeal.